DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/10/2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 26-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without specifying traverse of a single species in the reply filed on 11/10/2021 is also acknowledged
The elected species read upon claims 16-25.  
Expansion of Election of Species Requirement        
As indicated above, the elected species:

    PNG
    media_image1.png
    126
    203
    media_image1.png
    Greyscale
,
reads on claims 16-25.  The elected species has been searched and is deemed to be free of the prior art and non-obvious.  Accordingly, the search has been expanded as called for under current Office Markush practice - a compound by compound search - to include a single additional species (M.P.E.P. § 803.02).  That species is:

    PNG
    media_image2.png
    191
    427
    media_image2.png
    Greyscale
,
wherein, in Formula (I), R1 is 
    PNG
    media_image3.png
    132
    150
    media_image3.png
    Greyscale
; R2 is H; R3 is an aryl (i.e., phenyl) substituted with C2 alkyloxy and C4 alkyloxy; R4 is CO2R10 wherein R10 is C1 alkyl; and R5 is H – which reads on pending claims 16 and 19-22.  A rejection to those claims follows.  
Since the search has not been expanded beyond the single additional species identified above, claims 17-18 and 23-25, which are directed to the elected species but which do not include the single additional species, are objected to as indicated below, and have not been further examined. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS RN 940541-60-6 (entered into STN 7/01/2007).
Claim 16 is drawn to a compound of formula (I) which embraces the following compound species 
    PNG
    media_image2.png
    191
    427
    media_image2.png
    Greyscale
 wherein R1 is 
    PNG
    media_image3.png
    132
    150
    media_image3.png
    Greyscale
; R2 is H; R3 is an aryl (i.e., phenyl) substituted with C2 alkyloxy and C4 alkyloxy; R4 is CO2R10 wherein R10 is C1 alkyl; and R5 is H – which reads on pending claims 16 and 19-22.
The instantly claimed compound is taught by CAS RN 940541-60-6.
Accordingly, claims 16 and 19-22 are anticipated.
Claim Objections
Claims 17-18 and 23-25 are objected to as depending from a rejected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611